IN THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF GEORGIA AUGUSTA DIVISION In re: MORRIS PUBLISHING GROUP, LLC, et al.,1 Debtors. Chapter11 Case No.10-10134 (JSD) Jointly Administered DEBTORS’ PREPACKAGED JOINT PLAN OF REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE Mark A. Berkoff (Pro Hac Vice Pending) Nicholas M. Miller (Pro Hac Vice Pending) Deborah M. Gutfeld (Pro Hac Vice Pending) NEAL, GERBER & EISENBERG LLP Two North LaSalle Street, Suite 1700 Chicago, IL60602-3801 Telephone: (312) 269-8000 Facsimile: (312) 269-1747 Counsel to the Debtors James T. Wilson, Jr. (Ga. Bar No. 768600) 945 Broad Street, Suite 420 Augusta, GA30901-1289 Telephone: (706) 722-4933 Facsimile: (706) 722-0472 Counsel to the Debtors Dated:December14, 2009 1The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are:Morris Publishing
